Exhibit 10.3

 



[FORM OF COLLATERAL ADMINISTRATION AGREEMENT]

 

COLLATERAL ADMINISTRATION AGREEMENT

 

This COLLATERAL ADMINISTRATION AGREEMENT, dated as of October 27, 2014 (this
“Agreement”), is entered into by and among TICC Funding, LLC, a limited
liability company formed under the laws of the State of Delaware (the
“Borrower”), TICC CAPITAL CORP., a Maryland corporation, as collateral manager
(in such capacity, the “Collateral Manager”), and THE BANK OF NEW YORK MELLON
TRUST COMPANY, NATIONAL ASSOCIATION (“BNYM”), as collateral administrator under
and for purposes of this Agreement (in such capacity, the “Collateral
Administrator”).

 

WITNESSETH:

 

WHEREAS, pursuant to the terms of that certain Credit and Security Agreement
dated as of October 27, 2014 (the “Credit Agreement”), by and among the
Borrower, the lenders from time to time party thereto, Citibank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and BNYM,
as Collateral Agent (in such capacity, the “Collateral Agent”) and as custodian
(in such capacity, the “Custodian”), the Borrower has pledged certain collateral
(the “Collateral”), which includes, among other things, all of the Collateral
Loans and Eligible Investments as security for the Advances and other
Obligations;

 

WHEREAS, the Borrower wishes to engage BNYM to act as Collateral Administrator
to perform certain administrative duties with respect to the Collateral pursuant
to the terms of this Agreement; and

 

WHEREAS, BNYM is prepared to perform as Collateral Administrator certain
specified obligations of the Borrower, or the Collateral Manager, on its behalf,
under the Credit Agreement (and certain other services) as specified herein,
upon and subject to the terms of this Agreement (but without assuming the
obligations or liabilities of the Borrower or the Collateral Manager under the
Credit Agreement);

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration the receipt of which is hereby
acknowledged, the parties hereto agree as follows:

 

1. Definitions. Capitalized terms not otherwise defined in this Agreement shall
have the meanings set forth in the Credit Agreement. The rules of construction
set forth in Section 1.02 of the Credit Agreement shall apply to this Agreement
as if fully set forth herein.

 



 

 



 

2. Powers and Duties of Collateral Administrator.

 

(a) The Borrower hereby appoints BNYM as, and BNYM hereby accepts the
appointment to act as, the Collateral Administrator pursuant to the terms of
this Agreement, until the earlier to occur of (i) BNYM’s resignation or removal
as the Collateral Administrator pursuant to Section 7 hereof and (ii) the
termination of this Agreement pursuant to Section 6 hereof. In such capacity,
the Collateral Administrator shall assist the Borrower and the Collateral
Manager in connection with maintaining a database of certain characteristics
with respect to the Collateral on an ongoing basis as provided herein and in
providing to the Borrower and the Collateral Manager certain reports, schedules
and calculations, all as more particularly described in Section 2(b) below (in
each case, such reports, schedules and calculations shall be prepared in such
form and content, and in such greater detail, as may be mutually agreed upon by
the parties hereto from time to time and as may be required by the Credit
Agreement) based upon information and data received from the Borrower and/or the
Collateral Manager, as required to be prepared and delivered (or which are
necessary to be prepared and delivered in order that certain other reports,
schedules and calculations can be prepared and delivered) under Article VIII of
the Credit Agreement. BNYM’s duties and authority to act as Collateral
Administrator hereunder are limited to the duties and authority specifically set
forth in this Agreement. By entering into, or performing its duties under, this
Agreement, the Collateral Administrator shall not be deemed to assume any
obligations or liabilities of the Borrower or the Collateral Manager under the
Credit Agreement or any other Facility Document, and nothing herein contained
shall be deemed to release, terminate, discharge, limit, reduce, diminish,
modify, amend or otherwise alter in any respect the duties, obligations or
Liabilities of the Borrower or the Collateral Manager under or pursuant to the
Credit Agreement or any other Facility Document.

  

(b) The Collateral Administrator shall perform the following general functions
from time to time:

 

(i)Promptly, and in any event within thirty (30) days after the Closing Date,
create a collateral database with respect to the Collateral (the “Collateral
Database”);

 

(ii)Update the Collateral Database promptly and on an ongoing basis for changes,
including for ratings changes as provided by the Collateral Manager, and to
reflect the sale or other disposition of the Collateral Loans included in the
Collateral (the “Portfolio Collateral”) and the addition to the Collateral of
additional Collateral Loans from time to time, in each case based upon, and to
the extent of, information furnished to the Collateral Administrator by or on
behalf of the Borrower or the Collateral Manager as may be reasonably required
by the Collateral Administrator, or by the agents for the Obligors from time to
time, or based on information maintained by BNYM in its capacity as Collateral
Agent under the Credit Agreement;

 

(iii)Provide information contained in the Collateral Database to the Collateral
Manager on behalf of the Borrower, as the Collateral Administrator and the
Collateral Manager shall reasonably agree, including by way of reasonable
electronic access (by access to the Collateral Administrator’s internet website)
to the reports generated by the Collateral Administrator pursuant to this
Agreement;

  

(iv)Track the receipt and daily allocation of cash to the Collection Account
(and any subaccount thereto) with respect to Interest Proceeds and Principal
Proceeds and the outstanding balance therein, and any withdrawals therefrom and,
on each Business Day, provide to the Borrower and the Collateral Manager daily
reports reflecting such actions to the Covered Accounts as of the close of
business on the preceding Business Day;

 

 

2

 



 

(v)[Reserved].

 

(vi)Reasonably cooperate with the Independent Accountants appointed by the
Borrower in the preparation by such accountants of the reports required under
Section 8.09 of the Credit Agreement;

 

(vii)Not later than three (3) Business Days prior to the day on which each
Monthly Report or Payment Date Report is required to be provided by the Borrower
pursuant to Section 8.07 of the Credit Agreement, the Collateral Administrator
shall prepare the relevant report using the information contained in the
Collateral Database and, subject to the Collateral Administrator’s receipt from
the Collateral Manager of information with respect to the Collateral that is
required for the preparation of the Monthly Report or Payment Date Report,
provide the results of such calculations to the Collateral Manager so that the
Collateral Manager may confirm such results. Upon approval by the Collateral
Manager, the Collateral Administrator shall deliver the Monthly Report or
Payment Date Report, as applicable, in accordance with Section 8.07 of the
Credit Agreement; and

 

(viii)So long as the same Person serves as the Collateral Administrator
hereunder and as the Collateral Agent under the Credit Agreement, provide such
other information with respect to the Collateral as may be in the possession of
the Collateral Administrator or the Collateral Agent, or as may be required by
the Credit Agreement, as the Borrower or the Collateral Manager may reasonably
request in writing from time to time.

  

(c) The Borrower and the Collateral Manager shall cooperate with the Collateral
Administrator in connection with the matters described herein, including
calculations and information relating to the Monthly Reports and the Payment
Date Reports or as otherwise reasonably requested hereunder. Without limiting
the generality of the foregoing, the Collateral Manager shall advise in a timely
manner the Collateral Administrator of the results of any determinations
required or permitted to be made by it or the Borrower (or Collateral Manager on
its behalf) under the Credit Agreement and supply the Collateral Administrator
with such other information as is maintained by the Collateral Manager that the
Collateral Administrator may from time to time request with respect to the
Collateral and reasonably needed to complete the reports and certificates
required to be prepared by the Collateral Administrator hereunder or required to
permit the Collateral Administrator to perform its obligations hereunder
(including determinations of Market Value, Aggregate Principal Balance,
Concentration Limitations and the Borrowing Base, as applicable) and any other
information that may be reasonably required under the Credit Agreement with
respect to a Collateral Loan (including as to its designation as a Covenant Lite
Loan, Revolving Collateral Loan, Delayed Drawdown Collateral Loan, Defaulted
Collateral Loan, DIP Collateral Loan, Noteless Loan, PIK Loan, Partial PIK Loan,
Credit Risk Collateral Loan, CCC Collateral Loan, Eligible Loan, Ineligible
Collateral Loan, Equity Security, First Lien Obligation, Second Lien Obligation,
Floor Obligation, Specified Eligible Investment, Structured Finance Obligation,
Certificated Security or Uncertificated Security). Nothing herein shall obligate
the Collateral Administrator to determine independently the correct
characterization or categorization of any item of Collateral under the Credit
Agreement (it being understood that any such characterization or categorization
shall be based exclusively upon the determination and notification received by
the Collateral Administrator from the Collateral Manager). The Collateral
Manager shall review and verify the contents of the aforesaid reports. To the
extent any of the information in such reports, instructions or certificates
conflicts with information, data or calculations in the records of the
Collateral Manager, the Collateral Manager shall notify the Collateral
Administrator of such discrepancy and use commercially reasonable efforts to
assist the Collateral Administrator in reconciling such discrepancy. The
Collateral Manager further agrees to send such reports, instructions, statements
and certificates to the Borrower for execution. In addition, the Collateral
Manager shall provide prompt notice to the Collateral Administrator upon the
Collateral Manager’s obtaining knowledge of a Collateral Loan becoming a
Defaulted Collateral Loan.

 





3

 

 

 

(d) If, in performing its duties under this Agreement, the Collateral
Administrator is required to decide between alternative courses of action, the
Collateral Administrator may request written instructions from the Borrower or
the Collateral Manager acting on behalf of the Borrower as to the course of
action desired by it. If the Collateral Administrator does not receive such
instructions within two (2) Business Days after it has requested them, the
Collateral Administrator may, but shall be under no duty to, take or refrain
from taking any such courses of action. The Collateral Administrator shall act
in accordance with instructions received after such two (2) Business Day period
except to the extent it has already taken, or committed itself to take, action
inconsistent with such instructions. The Collateral Administrator shall be
entitled to rely on the advice of legal counsel and independent accountants in
performing its duties hereunder and shall be deemed to have acted in good faith
if it acts in accordance with such advice.

 

(e) The Collateral Administrator shall have no obligation to determine the
Market Value or the price of any Collateral in connection with any actions or
duties under this Agreement. Nothing herein shall prevent the Collateral
Administrator or any of its Affiliates from engaging in other businesses or from
rendering services of any kind to any Person.



 

3. Compensation. The Borrower agrees to pay, and the Collateral Administrator
shall be entitled to receive, compensation for, and reimbursement for all
expenses in connection with, the Collateral Administrator’s performance of the
duties called for herein and as provided in the Collateral Agent Fee Letter;
provided that such amounts will be payable solely from and pursuant to Section
9.01 of the Credit Agreement.



 

4. Limitation of Responsibility of the Collateral Administrator;
Indemnification.

 

(a) The Collateral Administrator will have no responsibility under this
Agreement other than to render the services expressly called for hereunder in
good faith and without willful misconduct or gross negligence of its duties
hereunder. The Collateral Administrator shall incur no liability to anyone in
acting upon any signature, instrument, statement, notice, resolution, request,
direction, consent, order, certificate, report, opinion, bond or other document
or paper reasonably believed by it to be genuine and reasonably believed by it
to be signed by the proper party or parties. The Collateral Administrator may
exercise any of its rights or powers hereunder or perform any of its duties
hereunder either directly or by or through agents or attorneys, and the
Collateral Administrator shall not be responsible for any misconduct or
negligence on the part of any agent (other than an Affiliate of the Collateral
Administrator) or attorney appointed hereunder with due care by it. Neither the
Collateral Administrator nor any of its affiliates, directors, officers,
shareholders, agents or employees will be liable to any other parties hereto,
the Borrower, the Collateral Manager or any other Person, except by reason of
acts or omissions by the Collateral Administrator constituting willful
misconduct or gross negligence of the Collateral Administrator’s duties
hereunder. The Collateral Administrator shall in no event have any liability for
the actions or omissions of the Borrower, the Collateral Manager, the Custodian
(but only if not the same Person as the Collateral Administrator) or any other
Person, and shall have no liability for any inaccuracy or error in any duty
performed by it that results from or is caused by inaccurate, untimely or
incomplete information or data received by it from the Borrower, the Collateral
Manager, the Custodian (but only if not the same Person as the Collateral
Administrator) or another Person except to the extent that such inaccuracies or
errors are caused by the Collateral Administrator’s own bad faith, willful
misconduct, gross negligence or reckless disregard of its duties hereunder. The
Collateral Administrator shall not be liable for failing to perform or any delay
in performing its specified duties hereunder which results from or is caused by
a failure or delay on the part of the Borrower, the Collateral Manager, the
Custodian (but only if not the same Person as the Collateral Administrator) or
any other Person in furnishing necessary, timely and accurate information to the
Collateral Administrator. The duties and obligations of the Collateral
Administrator and its employees or agents shall be determined solely by the
express provisions of this Agreement and they shall not be under any obligation
or duty except for the performance of such duties and obligations as are
specifically set forth herein, and no implied covenants shall be read into this
Agreement against them.

 



4

 

 

 

(b) The Collateral Administrator may rely conclusively on any notice,
certificate or other document (including telecopier or other electronically
transmitted instructions, documents or information) furnished to it hereunder
and reasonably believed by it in good faith to be genuine. The Collateral
Administrator shall not be liable for any action taken by it in good faith and
reasonably believed by it to be within the discretion or powers conferred upon
it, or taken by it pursuant to any direction or instruction by which it is
governed hereunder, or omitted to be taken by it by reason of the lack of
direction or instruction required hereby for such action. The Collateral
Administrator shall not be bound to make any investigation into the facts or
matters stated in any certificate, report or other document; provided, however,
that, if the form thereof is prescribed by this Agreement, the Collateral
Administrator shall examine the same to determine whether it conforms on its
face to the requirements hereof. The Collateral Administrator shall not be
deemed to have knowledge or notice of any matter unless actually known to a
Responsible Officer of the Collateral Administrator responsible for the
administration of this Agreement. Under no circumstances shall the Collateral
Administrator be liable for indirect, punitive, special or consequential damages
under or pursuant to this Agreement, its duties or obligations hereunder or
arising out of or relating to the subject matter hereof. It is expressly
acknowledged by the Borrower and the Collateral Manager that application and
performance by the Collateral Administrator of its various duties hereunder
(including recalculations to be performed in respect of the matters contemplated
hereby) shall be based upon, and in reliance upon, data and information provided
to it by the Collateral Manager (and/or the Borrower) with respect to the
Collateral, and the Collateral Administrator shall have no responsibility for
the accuracy of any such information or data provided to it by such Persons.
Nothing herein shall impose or imply any duty or obligation on the part of the
Collateral Administrator to verify, investigate or audit any such information or
data, or to determine or monitor on an independent basis whether any obligor
under the Collateral is in default or in compliance with the underlying
documents governing or securing such securities, from time to time, the role of
the Collateral Administrator hereunder being solely to perform certain
mathematical computations and data comparisons and to provide certain reports
and other deliveries, as provided herein. For purposes of monitoring changes in
ratings, the Collateral Administrator shall be entitled to use and rely (in good
faith) exclusively upon one or more reputable electronic financial information
reporting services, and shall have no liability for any inaccuracies in the
information reported by, or other errors or omissions of, any such services.

 



5

 

 

 

(c) The Borrower shall, and hereby agrees to, reimburse, indemnify and hold
harmless the Collateral Administrator and its affiliates, directors, officers,
shareholders, agents and employees for and from any and all losses, damages,
liabilities, demands, charges, costs, expenses (including the reasonable fees
and expenses of counsel and other experts) and claims of any nature in respect
of, or arising from any acts or omissions performed or omitted by the Collateral
Administrator, its affiliates, directors, officers, shareholders, agents or
employees pursuant to or in connection with the terms of this Agreement, or in
the performance or observance of its duties or obligations under this Agreement;
provided the same are in good faith and without willful misconduct and/or gross
negligence on the part of the Collateral Administrator. For the avoidance of
doubt, the obligations of the Borrower under this Section 4(c) shall be payable
only in accordance with the order specified in the priorities set forth in
Section 9.01 of the Credit Agreement and shall survive the termination of this
Agreement and any earlier resignation or removal of the Collateral
Administrator.

 

(d) Nothing herein shall obligate the Collateral Administrator to determine
independently any characteristic of a Collateral Loan, or to evaluate or verify
the Collateral Manager’s characterization of any Collateral Loan, including
whether any item of Collateral is a Covenant Lite Loan, Revolving Collateral
Loan, Delayed Drawdown Collateral Loan, Defaulted Collateral Loan, DIP
Collateral Loan, Noteless Loan, PIK Loan, Partial PIK Loan, Credit Risk
Collateral Loan, CCC Collateral Loan, Eligible Loan, Ineligible Collateral Loan,
Equity Security, First Lien Obligation, Second Lien Obligation, Floor
Obligation, Specified Eligible Investment, Structured Finance Obligation,
Certificated Security or Uncertificated Security, any such determination being
based exclusively upon notification the Collateral Administrator receives from
the Collateral Manager or from (or in its capacity as) the Collateral Agent
(based upon notices received by the Collateral Agent from the obligor, trustee
or agent bank under an underlying governing document, or similar source) and
nothing herein shall obligate the Collateral Administrator to review or examine
any underlying instrument or contract evidencing, governing or guaranteeing or
securing any Collateral Loan in order to verify, confirm, audit or otherwise
determine any characteristic thereof.

 

(e) Without limiting the generality of any terms of this Section 4, the
Collateral Administrator shall have no liability for any failure, inability or
unwillingness on the part of the Collateral Manager or the Borrower or the
Collateral Agent, if not the same Person as the Collateral Administrator, to
provide accurate and complete information on a timely basis to the Collateral
Administrator, or otherwise on the part of any such party to comply with the
terms of this Agreement or the Credit Agreement and shall have no liability for
any inaccuracy or error in the performance or observance on the Collateral
Administrator’s part of any of its duties hereunder that is caused by or results
from any such inaccurate, incomplete or untimely information received by it, or
other failure on the part of any such other party to comply with the terms
hereof.

 



6

 

  

5. No Joint Venture. Nothing contained in this Agreement (a) shall constitute
the Borrower, the Collateral Administrator and the Collateral Manager as members
of any partnership, joint venture, association, syndicate, unincorporated
business or other separate entity, (b) shall be construed to impose any
liability as such on any of them or (c) shall be deemed to confer on any of them
any express, implied or apparent authority to incur any obligation or liability
on behalf of the others.

 

6. Term. This Agreement shall continue in effect so long as the Credit Agreement
remains in effect with respect to the Obligations, unless this Agreement has
been previously terminated in accordance with Section 7 hereof.

 

7. Termination.

 

(a) This Agreement may be terminated without cause by any party upon not less
than ninety (90) days’ written notice to each other party. If at any time, prior
to payment in full of all Obligations, the Collateral Administrator shall resign
or be removed as Collateral Agent under the Credit Agreement, such resignation
or removal shall be deemed a resignation or removal of the Collateral
Administrator hereunder.

 

(b) At the option of the Borrower (with the prior written consent or at the
direction of the Administrative Agent), this Agreement may be terminated upon
ten (10) days’ written notice of termination from the Borrower (or the
Collateral Manager on behalf of the Borrower) to the Collateral Administrator if
any of the following events shall occur:

 

(i)The Collateral Administrator shall, in violation of its duty of care
hereunder, default in the performance of any of its material duties under this
Agreement and shall not cure such default within thirty (30) days (or, if such
default cannot be cured in such time, the Collateral Administrator shall not
have given within thirty (30) days such assurance of cure as shall be reasonably
satisfactory to the Borrower, the Collateral Manager and the Administrative
Agent and cured such default within the time so assured);

 

(ii)A court having jurisdiction in the premises shall enter a decree or order
for relief in respect of the Collateral Administrator in any involuntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or appoint a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or similar official) of the Collateral Administrator or
for any substantial part of its property, or order the winding up or liquidation
of its affairs; or

 



7

 



 

(iii)The Collateral Administrator shall commence a voluntary case under
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case under any such law, or shall consent to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
or similar official of the Collateral Administrator or for any substantial part
of its property, or shall make any general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due.

 

If any of the events specified in clauses (ii) or (iii) of this Section 7(b)
shall occur, the Collateral Administrator shall give written notice thereof to
the Collateral Manager, the Administrative Agent and the Borrower within one (1)
Business Day after the occurrence of such event.

 

(c) Except when the Collateral Administrator shall be removed pursuant to
subsection (b) of this Section 7 or shall resign pursuant to subsection (d) of
this Section 7, no removal or resignation of the Collateral Administrator shall
be effective until the date as of which a successor collateral administrator
reasonably acceptable to the Administrative Agent, the Borrower and the
Collateral Manager shall have agreed in writing to assume all of the Collateral
Administrator’s duties and obligations pursuant to this Agreement and shall have
executed and delivered an agreement in form and content reasonably satisfactory
to the Administrative Agent, the Borrower, the Collateral Manager and the
Collateral Agent. Upon any resignation or removal of the Collateral
Administrator hereunder, the Borrower shall promptly, and in any case within
thirty (30) days after the related notice of resignation or removal, appoint a
qualified successor consented to by the Administrative Agent to act as
collateral administrator hereunder and cause such successor collateral
administrator to execute and deliver an agreement accepting such appointment as
described in the preceding sentence. If the Borrower fails to appoint such a
qualified successor which duly accepts its appointment by properly executing and
delivering such an agreement within such time, the retiring Collateral
Administrator shall be entitled to petition a court of competent jurisdiction
for the appointment of a successor to serve as collateral administrator
hereunder and shall be indemnified pursuant to Section 4(c) for the reasonable
costs and expenses thereof.

 

(d) Notwithstanding the foregoing, the Collateral Administrator may resign its
duties hereunder without any requirement that a successor collateral
administrator be obligated hereunder and without any liability for further
performance of any duties hereunder (i) immediately upon the termination
(whether by resignation or removal) of BNYM as Collateral Agent under the Credit
Agreement, or (ii) upon thirty (30) days’ notice to the Collateral Manager and
the Administrative Agent upon any reasonable determination by BNYM that the
taking of any action, or performance of any duty, on its part as the Collateral
Administrator pursuant to the terms of this Agreement would be in conflict with
or in violation of its duties or obligations as the Collateral Agent under the
Credit Agreement or (iii) upon at least sixty (60) days’ prior written notice of
termination to the Collateral Manager, the Administrative Agent and the Borrower
upon the occurrence of any of the following events and the failure to cure such
event within such sixty (60) day notice period: (A) failure of the Borrower to
pay any of the amounts specified in Section 3 hereof within sixty (60) days
after such amount is due pursuant to Section 3 hereof (to the extent not already
paid to the Collateral Administrator pursuant to Section 9.01 of the Credit
Agreement) or (B) failure of the Borrower to provide any indemnity payment to
Collateral Administrator pursuant to the terms of this Agreement, as the case
may be, within sixty (60) days of the receipt by the Borrower of the written
request for such payment or reimbursement (to the extent not already paid to the
Collateral Administrator pursuant to Section 9.01 of the Credit Agreement).

 



8

 



 

(e) Any corporation into which the Collateral Administrator may be merged or
converted or with which it may be consolidated, or any corporation resulting
from any merger, conversion or consolidation to which the Collateral
Administrator shall be a party, or any corporation succeeding to all or
substantially all of the corporate trust business of the Collateral
Administrator, shall be the successor of the Collateral Administrator hereunder
without the execution or filing of any paper or any further act on the part of
any of the parties hereto.

 

8. Representations and Warranties.

 

(a) The Collateral Manager hereby represents and warrants to the Collateral
Administrator and the Borrower as follows:

 

(i)The Collateral Manager is a corporation duly organized and validly existing
under the laws of the State of Maryland, with full power and authority to own
and operate its assets and properties, conduct the business in which it is now
engaged and to execute and deliver and perform its obligations under this
Agreement and the other Facility Documents to which it is a party.

 

(ii)The Collateral Manager is in good standing in the State of Maryland. The
Collateral Manager is duly qualified to do business and, to the extent
applicable, is in good standing in each other jurisdiction in which the nature
of its business, assets and properties, including the performance of its
obligations under this Agreement, the other Facility Documents to which it is a
party and its Constituent Documents, requires such qualification, except where
the failure to be so qualified or in good standing could not reasonably be
expected to have a Material Adverse Effect.

 

(iii)The execution and delivery by the Collateral Manager of, and the
performance of its obligations under the Facility Documents to which it is a
party and the other instruments, certificates and agreements contemplated
thereby are within its powers and have been duly authorized by all requisite
action by it and have been duly executed and delivered by it and constitute its
legal, valid and binding obligations enforceable against it in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally or general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 



9

 



 

(iv)None of the execution and delivery by the Collateral Manager of this
Agreement or the other Facility Documents to which it is a party, the
consummation of the transactions herein or therein contemplated, or compliance
by it with the terms, conditions and provisions hereof or thereof, will (1)
conflict with, or result in a breach or violation of, or constitute a default
under its Constituent Documents, (2) conflict with or contravene (A) any
Applicable Law, (B) any indenture, agreement or other contractual restriction
binding on or affecting it or any of its assets, including any Related Document,
or (C) any order, writ, judgment, award, injunction or decree binding on or
affecting it or any of its assets or properties or (3) result in a breach or
violation of, or constitute a default under, or permit the acceleration of any
obligation or liability in any contractual obligation or any agreement or
document to which it is a party or by which it or any of its assets are bound
(or to which any such obligation, agreement or document relates), except in the
case of clause (1) above, where such conflicts, breaches, violations or defaults
could not reasonably be expected to have a Material Adverse Effect.

 

(v)The Collateral Manager has obtained, maintained and kept in full force and
effect all Governmental Authorizations and Private Authorizations which are
necessary for it to properly carry out its business, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect, and
made all material Governmental Filings necessary for the execution and delivery
by it of the Facility Documents to which it is a party, and the performance by
the Collateral Manager of its obligations under this Agreement and the other
Facility Documents to which it is a party, and no material Governmental
Authorization, Private Authorization or Governmental Filing which has not been
obtained or made is required to be obtained or made by it in connection with the
execution and delivery by it of any Facility Document to which it is a party or
the performance of its obligations under this Agreement and the other Facility
Documents to which it is a party.

 

(vi)The Collateral Manager has duly observed and complied in all material
respects with all Applicable Laws relating to the conduct of its business and
its assets. The Collateral Manager has preserved and kept in full force and
effect its legal existence. The Collateral Manager has preserved and kept in
full force and effect its rights, privileges, qualifications and franchises,
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect. Without limiting the foregoing, neither the
Collateral Manager nor, to the Collateral Manager’s knowledge, any Affiliate of
the Collateral Manager is (1) a country, territory, organization, person or
entity named on an OFAC list; (2) a Person that resides or has a place of
business in a country or territory named on such lists or which is designated as
a “NonCooperative Jurisdiction” by the Financial Action Task Force on Money
Laundering, or whose subscription funds are transferred from or through such a
jurisdiction; (3) a “Foreign Shell Bank” within the meaning of the PATRIOT Act,
i.e., a foreign bank that does not have a physical presence in any country and
that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (4) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the PATRIOT
Act as warranting special measures due to money laundering concerns. The
Collateral Manager is in compliance with all applicable OFAC rules and
regulations and also in compliance with all applicable provisions of the PATRIOT
Act.

 



10

 



 

(b) The Borrower hereby represents and warrants to the Collateral Administrator
and the Collateral Manager as follows:

 

(i)The Borrower is a limited liability company formed and validly existing under
the laws of the State of Delaware, with full power and authority to own and
operate its assets and properties, conduct the business in which it is now
engaged and to execute and deliver and perform its obligations under this
Agreement and the other Facility Documents to which it is a party.

 

(ii)The Borrower is in good standing in the State of Delaware. The Borrower is
duly qualified to do business and, to the extent applicable, is in good standing
in each other jurisdiction in which the nature of its business, assets and
properties, including the performance of its obligations under this Agreement,
the other Facility Documents to which it is a party and its Constituent
Documents, requires such qualification, except where the failure to be so
qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect.

 

(iii)The execution and delivery by the Borrower of, and the performance of its
obligations under the Facility Documents to which it is a party and the other
instruments, certificates and agreements contemplated thereby are within its
powers and have been duly authorized by all requisite action by it and have been
duly executed and delivered by it and constitute its legal, valid and binding
obligations enforceable against it in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally or general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

 

(iv)None of the execution and delivery by the Borrower of this Agreement or the
other Facility Documents to which it is a party, the Borrowings or the pledge of
the Collateral hereunder, the consummation of the transactions herein or therein
contemplated, or compliance by it with the terms, conditions and provisions
hereof or thereof, will (1) conflict with, or result in a breach or violation
of, or constitute a default under its Constituent Documents, (2) conflict with
or contravene (A) any Applicable Law, (B) any indenture, agreement or other
contractual restriction binding on or affecting it or any of its assets,
including any Related Document, or (C) any order, writ, judgment, award,
injunction or decree binding on or affecting it or any of its assets or
properties or (3) result in a breach or violation of, constitute a default
under, or permit the acceleration of any obligation or liability in, any
contractual obligation or any agreement or document to which it is a party or by
which it or any of its assets are bound (or to which any such obligation,
agreement or document relates).

 



11

 



 

(v)The Borrower has obtained, maintained and kept in full force and effect all
Governmental Authorizations and Private Authorizations which are necessary for
it to properly carry out its business, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect, and made all
material Governmental Filings necessary for the execution and delivery by it of
the Facility Documents to which it is a party, the Borrowings by the Borrower
under this Agreement, the pledge of the Collateral by the Borrower under this
Agreement and the performance by the Borrower of its obligations under this
Agreement and the other Facility Documents to which it is a party, and no
material Governmental Authorization, Private Authorization or Governmental
Filing which has not been obtained or made is required to be obtained or made by
it in connection with the execution and delivery by it of any Facility Document
to which it is a party, the Borrowings by the Borrower under this Agreement, the
pledge of the Collateral by the Borrower under this Agreement or the performance
of its obligations under this Agreement and the other Facility Documents to
which it is a party.

 

(vi)The Borrower has duly observed and complied in all material respects with
all Applicable Laws relating to the conduct of its business and its assets. The
Borrower has preserved and kept in full force and effect its legal existence.
The Borrower has preserved and kept in full force and effect its rights,
privileges, qualifications and franchises, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. Without
limiting the foregoing, neither the Borrower nor to the Borrower’s knowledge,
any Affiliate of the Borrower is (1) a country, territory, organization, person
or entity named on an OFAC list; (2) a Person that resides or has a place of
business in a country or territory named on such lists or which is designated as
a “NonCooperative Jurisdiction” by the Financial Action Task Force on Money
Laundering, or whose subscription funds are transferred from or through such a
jurisdiction; (3) a “Foreign Shell Bank” within the meaning of the PATRIOT Act,
i.e., a foreign bank that does not have a physical presence in any country and
that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (4) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the PATRIOT
Act as warranting special measures due to money laundering concerns. The
Borrower is in compliance with all applicable OFAC rules and regulations and
also in compliance with all applicable provisions of the PATRIOT Act.

 



12

 



 

(c) The Collateral Administrator hereby represents and warrants to the
Collateral Manager and the Borrower as follows:

 

(i)The Collateral Administrator is a national banking association duly
organized, validly existing and in good standing under the laws of the United
States of America and has full organizational power and authority to execute,
deliver and perform this Agreement and all obligations required hereunder and
has taken all necessary corporate action to authorize this Agreement on the
terms and conditions hereof, the execution, delivery and performance of this
Agreement and all obligations required hereunder. No consent of any other Person
including stockholders or other equity holders and creditors of the Collateral
Administrator, and no license, permit, approval or authorization of, exemption
by, notice or report to, or registration, filing or declaration with, any
governmental authority, except those that have been obtained, is required by the
Collateral Administrator in connection with this Agreement or the execution,
delivery, performance, validity or enforceability of this Agreement and the
obligations imposed upon it hereunder. When executed and delivered by the
Collateral Administrator and the other parties hereto, this Agreement will
constitute the legal, valid and binding obligations of the Collateral
Administrator enforceable against the Collateral Administrator in accordance
with its terms, subject, as to enforcement, (a) to the effect of bankruptcy,
insolvency or similar laws affecting generally the enforcement of creditors’
rights as such laws would apply in the event of any bankruptcy, receivership,
insolvency or similar event applicable to the Collateral Administrator and
(b) to general equitable principles (whether enforceability of such principles
is considered in a proceeding at law or in equity).

 

(ii)The execution, delivery and performance of this Agreement and the documents
and instruments required hereunder will not violate any provision of any
existing law or regulation binding on the Collateral Administrator, or any
order, judgment, award or decree of any court, arbitrator or governmental
authority binding on the Collateral Administrator, or the articles of
association or by-laws, as amended, of the Collateral Administrator.

 

9. Amendments. This Agreement may not be amended, changed, modified or
terminated (except as otherwise expressly provided herein) except by the
Collateral Manager, the Borrower and the Collateral Administrator in writing
with the prior written consent of the Administrative Agent.

 

 

13

 



 

10. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
(WITHOUT REGARD TO ITS CHOICE OF LAWS RULES OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

 

11. Submission to Jurisdiction; Waivers; Etc. Each party hereto hereby
irrevocably and unconditionally (a) submits for itself and its property in any
legal action or proceeding relating to this Agreement or the other Facility
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York in the Borough of Manhattan, the courts of the
United States of America for the Southern District of New York, and the
appellate courts of any of them; (b) consents that any such action or proceeding
may be brought in any court described in Section 11(a) and waives to the fullest
extent permitted by Applicable Law any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same; (c) agrees that service of process in any such action
or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such party at its address set forth in Section 13 or at such other address as
may be permitted thereunder; (d) agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law; and (e)
waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding against any Secured Party
arising out of or relating to this Agreement or the other Facility Documents any
special, exemplary, punitive or consequential damages.

 



14

 

 

12. IMPORTANT WAIVERS.

  

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
FACILITY DOCUMENT OR FOR ANY COUNTERCLAIM HEREIN OR THEREIN OR RELATING HERETO
OR THERETO, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF THE EQUITYHOLDER, THE BORROWER, THE COLLATERAL
MANAGER, THE AGENTS OR ANY OTHER AFFECTED PERSON. EACH PARTY HERETO ACKNOWLEDGES
AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS
PROVISION (AND EACH OTHER PROVISION OF EACH OTHER FACILITY DOCUMENT TO WHICH IT
IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR ITS ENTERING
INTO THIS AGREEMENT AND EACH SUCH OTHER FACILITY DOCUMENT. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH PARTY HEREBY WAIVES ANY RIGHT TO CLAIM OR
RECOVER IN ANY LITIGATION WHATSOEVER INVOLVING ANY INDEMNIFIED PARTY, ANY
SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF
ANY KIND OR NATURE WHATSOEVER OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES, WHETHER SUCH WAIVED DAMAGES ARE BASED ON STATUTE, CONTRACT,
TORT, COMMON LAW OR ANY OTHER LEGAL THEORY, WHETHER THE LIKELIHOOD OF SUCH
DAMAGES WAS KNOWN AND REGARDLESS OF THE FORM OF THE CLAIM OF ACTION. NO PARTY OR
INDEMNIFIED PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH ANY FACILITY DOCUMENT OR THE TRANSACTIONS; PROVIDED THAT THE
FOREGOING SHALL NOT LIMIT THE INDEMNIFICATION OBLIGATIONS OF THE BORROWER
PURSUANT TO SECTION 4(C). EACH PARTY CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE OTHER PARTY OR AN INDEMNIFIED PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT BUYER OR AN INDEMNIFIED PARTY WOULD NOT SEEK TO ENFORCE ANY
OF THE WAIVERS IN THIS SECTION 12 IN THE EVENT OF LITIGATION OR OTHER
CIRCUMSTANCES. THE SCOPE OF SUCH WAIVERS IS INTENDED TO BE ALL–ENCOMPASSING OF
ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THE FACILITY DOCUMENTS, REGARDLESS OF THEIR LEGAL THEORY. EACH
PARTY ACKNOWLEDGES THAT THE WAIVERS IN THIS SECTION 12 ARE A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT SUCH PARTY HAS ALREADY RELIED ON
SUCH WAIVERS IN ENTERING INTO THE FACILITY DOCUMENTS, AND THAT SUCH PARTY WILL
CONTINUE TO RELY ON SUCH WAIVERS IN THEIR RELATED FUTURE DEALINGS UNDER THE
FACILITY DOCUMENTS. EACH PARTY FURTHER REPRESENTS AND WARRANTS THAT IT HAS
REVIEWED SUCH WAIVERS WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS RIGHT TO A JURY TRIAL AND OTHER RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THE WAIVERS IN THIS SECTION 12 ARE IRREVOCABLE,
MEANING THAT THEY MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND SHALL
APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY OF THE
FACILITY DOCUMENTS. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.  THE PROVISIONS OF THIS SECTION 12
SHALL SURVIVE TERMINATION OF THE FACILITY DOCUMENTS AND THE INDEFEASIBLE PAYMENT
IN FULL OF THE OBLIGATIONS.

 

13. Notices. Any notice, report or other communication given hereunder shall be
delivered in writing, electronically, via facsimile or addressed to the address
for each such party set forth in the Credit Agreement, or to such other address
as any party shall have provided to the other parties in writing. All notices
required or permitted to be given hereunder shall be in writing and shall be
deemed given if such notice is mailed by first class mail, postage prepaid, hand
delivered, sent by overnight courier service guaranteeing next day delivery or
sent by electronic mail or by telecopy (facsimile) in legible form to the
address of such party as provided above. The Collateral Administrator agrees to
accept and act upon instructions or directions pursuant to this Agreement sent
by unsecured e-mail, facsimile transmission or other similar unsecured
electronic methods, provided that any person providing such instructions or
directions shall provide to the Collateral Administrator an incumbency
certificate listing such designated persons, which such incumbency certificate
shall be amended and replaced whenever a person is to be added or deleted from
the listing. If the Borrower or the Collateral Manager elects to give the
Collateral Administrator e-mail or facsimile instructions (or instructions by a
similar electronic method), the Collateral Administrator’s understanding of such
instructions shall be deemed controlling. The Collateral Administrator shall not
be liable for any losses, costs or expenses arising directly or indirectly from
the Collateral Administrator’s reasonable, good faith reliance upon and
compliance with such instructions notwithstanding such instructions conflict or
are inconsistent with a subsequent written instruction, unless such subsequent
written instruction expressly revokes such prior instruction and the Collateral
Administrator had not yet commenced compliance with such prior instruction. Each
of the Borrower and the Collateral Manager agrees to assume all risks arising
out of their respective use of such electronic methods to submit instructions
and directions to the Collateral Administrator, including without limitation the
risk of the Collateral Administrator acting on unauthorized instructions, and
the risk of interception and misuse by third parties.

 



15

 

 

 

14. Successors and Assigns. This Agreement shall inure to the benefit of, and be
binding upon, the successors and assigns of each of the Collateral Manager, the
Borrower and the Collateral Administrator; provided, however, that the
Collateral Administrator may not assign its rights and obligations hereunder
without the prior written consent of the Collateral Manager, the Administrative
Agent and the Borrower, except that the Collateral Administrator may delegate
to, employ as agent, or otherwise cause any duty or obligation hereunder to be
performed by, any direct or indirect wholly owned subsidiary of the Collateral
Administrator or its successors without the prior written consent of the
Collateral Manager, the Administrative Agent or the Borrower (provided that in
such event the Collateral Administrator shall remain responsible for the
performance of its duties as the Collateral Administrator hereunder).
Notwithstanding the foregoing, the Collateral Administrator consents to the
pledge of its rights under this Agreement by the Borrower to the Collateral
Agent, as provided in the granting language set forth in Section 7.01 of the
Credit Agreement. The parties hereto, and their successors and assigns intend
that the Administrative Agent shall be a third party beneficiary of this
Agreement.

 

15. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same Agreement. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

16. Severability. Any provision of this Agreement or any other Facility Document
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

17. Conflict with the Credit Agreement. If this Agreement shall require that any
action be taken with respect to any matter and the Credit Agreement shall
require that a different action be taken with respect to such matter, and such
actions shall be mutually exclusive, or if this Agreement should otherwise
conflict with the Credit Agreement, the Collateral Administrator shall notify
the Collateral Manager and act in accordance with the Collateral Manager’s
instructions.

 



16

 



 

18. Subordination. The Collateral Administrator agrees that the payment of all
amounts to which it is entitled pursuant to this Agreement shall be subordinated
to the extent set forth in the Credit Agreement (as if it were a party to the
Credit Agreement, in the case of any successor Collateral Administrator that is
not also serving as Collateral Agent under the Credit Agreement).

 

19. Survival. Notwithstanding anything herein to the contrary, Section 4 and all
indemnifications set forth or provided for in this Agreement shall survive the
termination of this Agreement.

 

20. No Petition in Bankruptcy. The Collateral Administrator agrees not to file
or join in the filing of an involuntary petition in bankruptcy against the
Borrower for the nonpayment of the Collateral Administrator’s fees or other
amounts payable by the Borrower under this Agreement until the payment in full
of all Obligations issued under the Credit Agreement and the expiration of a
period equal to one year and one day or, if longer, the applicable preference
period under the Bankruptcy Code plus ten (10) days following said payment. The
provisions of this Section 20 shall survive termination of this Agreement.

 

21. Limited Recourse Against Borrower. Notwithstanding any other provision of
this Agreement, each of the parties hereto hereby agrees that any obligations of
the Borrower under this Agreement are limited recourse obligations of the
Borrower, payable solely from the Collateral in accordance with Article IX of
the Credit Agreement, and following realization of the Collateral, all
obligations of the Borrower under this Agreement and any claims of a party
hereto shall be extinguished and shall not thereafter revive. No recourse shall
be had against any officer, director, employee, manager or member of the
Borrower or its successors and assigns for the payment of any amounts payable
under this Agreement. The provisions of this Section 21 shall survive the
termination of this Agreement.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

17

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Collateral
Administration Agreement to be executed and delivered as of the day first above
written.

 

  TICC FUNDING, LLC, as Borrower          

 



    By:         Name:       Title:           TICC Capital corp., as Collateral
Manager       By:       Name:     Title:

 

 



[Signature Page to Collateral Administration Agreement]

 







 

 

 

 



  THE BANK OF NEW YORK MELLON TRUST
COMPANY, NATIONAL ASSOCIATION,
as Collateral Administrator       By:       Name:     Title:

 

 



[Signature Page to Collateral Administration Agreement]





 

 

 



 

 

Acknowledged and agreed to by:       CITIBANK, N.A., as Administrative Agent    
      By:       Name:     Title:  

 

 

 



[Signature Page to Collateral Administration Agreement]



 



 

